Dewey, J.
The indictment in this case charges, that the defendant in error unlawfully won of several persons (naming them) “ and others ” a certain quantity of beef, by betting the same with the said persons “ and others,” on a shooting match, &c. The Court below quashed the indictment on the motion of the defendant, and discharged him from the prosecution. The state prosecutes this writ of error.
There is no error in the judgment of the Circuit Court. The indictment is defective in not setting out the names of all the persons with whom the defendant made the wager, or alleging an excuse for the omission. The names of third persons in an indictment should be set forth if they áre known to the grand jury; if they cannot be ascertained, such persons should be stated as certain persons to the jurors unknown. 1 Chitt. Cr. Law, 212.—Bac. Abr. tit. Indict. G. 2.—Arch. Cr. Pr. 33.—2 Hawk. P. C. c. 25. s. 71.—The State v. Stucky, 2 Blackf. 289.—Butler v. The State, decided at this term.

Per Curiam.

The judgment is affirmed.